Citation Nr: 0607573	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In this case, an initial review of the record reveals that 
the RO has not provided sufficient notice and assistance 
under the Veterans Claims and Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2005); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his claim, in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  
The RO should therefore send the veteran a new VCAA letter 
that addresses this notice requirement.


Second, in response to the May 2002 VCAA letter that the RO 
did issue in this case, the veteran stated in June 2002 that 
there was information in his service records that would 
provide additional details regarding the event which he 
identifies as the beginning of his currently diagnosed 
psychiatric disorder(s), and regarding an investigation that 
was conducted by service officials.  The Board finds that as 
this information could be pertinent to the claim, the 
veteran's service personnel records should be associated with 
the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005). 

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should transmit a VCAA letter 
to the veteran that specifically requests 
that he provide to VA any additional 
information or evidence in his possession 
that pertains to the claim.

2.  The RO should obtain the veteran's 
service personnel records.

3.  After the RO completes the development 
requested above to the extent possible, it 
should again review the claim on the basis 
of all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

